Citation Nr: 1738229	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971 in the United States Marine Corps.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference hearing in June 2017.  A copy of the hearing transcript is of record and has been reviewed.

The issue of a right eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's diagnosed bilateral hearing loss for VA compensation purposes had its onset during combat service in Vietnam.


CONCLUSION OF LAW

The criteria to establish service connection for bilateral hearing loss are met.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.307, 3.385 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Given the favorable outcome of this decision with regard to the service connection claim for hearing loss, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Pertinent Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2016), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

III. Bilateral Hearing Loss Analysis

At the outset, the Board finds that the Veteran is currently diagnosed with bilateral high frequency sensorineural hearing loss.  See March 2010 VA examination and audiogram.  

The Veteran asserts that he incurred bilateral hearing loss during combat service in Vietnam.  His service personnel records show that he served in the Republic of Vietnam from January 1971 to May 1971 and participated in Operation Imperial Lake, Operation Hoang Dieu, Operation Scott Orchard, Operation Upshur Stream, and an Operation with the 1st Battalion.  His military occupational specialty (MOS) was a machine gunner.  He was awarded the National Defense Service Medal, Vietnam Service Medal with one star, Combat Action Ribbon, and provided a Letter of Appreciation.  Accordingly, the Board finds that he served in combat and was likely exposed to acoustic trauma given that such exposure is consistent with the circumstances, conditions, and hardships of his Vietnam service.  38 U.S.C.A. 
§ 1154(b).  Additionally, when his pre-induction and discharge audiograms are compared, the Veteran's hearing clearly worsened during service, although it was not severe enough to constitute hearing loss for VA purposes at service discharge.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, VA presumes and concedes the occurrence of the in-service injury.

With regard to etiology, a March 2010 VA examiner determined that the Veteran's hearing loss is less likely related to his military noise exposure because there was no hearing loss noted during active service or at discharge from active service.  Nonetheless, the Board finds this opinion inadequate because it was improperly based on a lack of evidence of hearing loss in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion).  Indeed, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.  In addition, the audiologist did not address the Veteran's competent and credible reports of experiencing difficulty hearing since service.  Finally, the VA examination also is inadequate because it is factually inconsistent.  For instance, the VA examiner noted that the Veteran's speech recognition was excellent in both ears.  However, the examination reports that the Veteran only had 76 percent speech recognition in the left ear, which is hardly excellent.  Therefore, the examiner's conclusions are, at least in part, contrary to the examination findings.  The March 2010 VA opinion is inadequate and is of no probative value.

However, the Veteran, as a layperson, is competent to report a decline in his hearing acuity both during and ever since his combat service.  See Reeves, supra.  Moreover, the Board does not doubt the credibility of his statements.  The Veteran reports that he worked as a glass installer for Safelite glass company post-service, and he reports he was exposed to very little post-service recreational noise.  In addition, the medical evidence shows that his hearing loss is manifested by his reported difficulty hearing.  Thus, the evidence is not sufficient to rebut the presumption that his hearing loss became manifest during his combat service.  Id.  

Given the current medical diagnoses of bilateral hearing loss, his in-service combat-related acoustic trauma, and the credible history of hearing difficulty since combat service, the Board concludes that the Veteran's hearing loss started in service.  Accordingly, service connection for bilateral hearing loss is granted.

ORDER

Service connection for bilateral hearing loss is granted. 


REMAND

Remand in necessary to obtain additional service treatment records and to obtain a VA examination of the Veteran's eyes. 

The Veteran testified in the June 2017 Board hearing that he was involved in a fire fight while stationed at L. Z. Ross in the Republic of Vietnam sometime between 1970 and 1971.  During the fire fight, the Veteran reports there was an explosion in close proximity to him.  The Veteran reports he was medically evacuated to the U.S.S. Sanctuary for treatment.  Subsequently, the Veteran reports being placed on a reduced profile, taken out of the field, and placed on rear guard duty because of a resulting injury to his eyes.  Although a reduced profile is currently contained in the record, no medical treatment records from the U.S.S. Sanctuary appear to be associated with the claims file.  

Additionally, the Veteran has not been afforded a VA examination for the right eye.  A VA eye examination is warranted to determine the current right eye disabilities, if any, and to obtain an etiology opinion for any current disabilities of the right eye.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding service treatment records and associate them with the claims file. *Specifically, the RO should obtain any service treatment records related to the reported eye injury that occurred after an explosion during a fire fight and subsequent medevac of the Veteran to the U.S.S. Sanctuary for the period of March 1970 to May 1971.  

Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If additional service treatment records cannot be located or no such records exist, the Veteran should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims file.

2. Obtain any outstanding VA treatment records and associate with the claims file.

3. Then, schedule the Veteran for a VA eye examination to determine the likely etiology of the claimed right eye disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should also consider all lay statements of the Veteran and discuss them in the rationale for the examiner's medical opinion.  

*The examiner should review all pertinent records associated with the claims file; however, the examiner's attention is directed to a January 2015 VA treatment note that reports the Veteran has a history of flash burn in the right eye.  

The examiner should specifically address the following questions: 

a) Does the Veteran have a current disability of the right eye, other than a refractive error of the eye? 

b) If so, please provide an opinion as to whether the currently diagnosed eye disorder, other than the refractive error, had its onset during active service or is otherwise related to service.

*Please address the Veteran's contention that he experienced a flash burn during combat in service from an explosion and that it worsened his eye sight.  Please also address any service treatment records of this reported incident, if any additional records are obtained by the RO, and address any other incident related to the eyes in service.  

c) For any congenital or developmental defects of the eyes, including refractive error and amblyopia, determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such defect was subject to a superimposed disease or injury during the Veteran's service.

*Please address the Veteran's contention that he experienced a flash burn during combat in service from an explosion and that it worsened his eye sight.  Please also address any service treatment records of this incident if they are found by the RO, and address any other incident related to the right eye in service.  

4.  After the above is completed, readjudicate the claims on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and her representative a supplemental statement of the case (SSOC) and return this appeal to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


